Citation Nr: 0609902	
Decision Date: 04/05/06    Archive Date: 04/13/06

DOCKET NO.  02-10 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a low back disability.

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a cervical spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from December 1971 to 
December 1973 and from January 1974 to January 1978.  This 
case comes before the Board of Veterans' Appeals (Board) on 
appeal from the Department of Veterans Affairs (VA) Regional 
Office in Roanoke, Virginia (RO). 


FINDINGS OF FACT

1.  By July 1997 rating decision, the RO denied service 
connection for residuals of a back injury in response to a 
claim of service connection for a back and neck disability 
stemming from a single in-service incident; the veteran was 
notified of that decision that month, and he did not initiate 
an appeal within one year thereafter.

2.  Evidence received since the July 1997 rating decision 
does not bear directly and substantially on the specific 
matters under consideration herein, is cumulative or 
redundant, and is not, by itself or in connection with 
evidence previously assembled, so significant that it must be 
considered in order to decide fairly the merits of either 
claim on appeal herein.


CONCLUSION OF LAW

Evidence submitted to reopen the claims of entitlement to 
service connection for a low back disorder and a cervical 
spine disorder is not new and material, and therefore, the 
claims are not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.104, 3.156(a) (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  
VA has issued regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the veteran by 
letters dated in August 2001 and June 2004, prior to the 
initial VA adjudication of the veteran's claims, of the 
information and evidence needed to substantiate and complete 
his claim for reopening the issues of entitlement to service 
connection for a low back disorder and cervical spine 
disorder.  The letters also informed the veteran that VA 
would obtain all service medical records, VA medical records, 
and any other medical records about which the veteran 
notified them.  The veteran was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment for his claimed 
disabilities, or to provide a properly executed release so 
that VA could request the records on his behalf. 

The duty to notify includes informing the veteran that he 
must send in all evidence in his possession pertaining to her 
claim.  38 C.F.R. § 3.159(b)(1).  The June 2004 letter stated 
"[i]f there is any other evidence or information that you 
think will support your claim, please let us know."  The 
provisions of 38 C.F.R. § 3.159(b)(1) were provided to the 
veteran in the June 2002 statement of the case.  It is clear 
from these documents that the RO was asking for any records 
related to the veteran's claim.  The duty to notify the 
veteran of necessary evidence and of responsibility for 
obtaining or presenting that evidence has been fulfilled.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  See 
Dingess/Hartman v. Nicholson, Nos. 01-1917, 02-1506 (U.S. 
Vet.App. March 3, 2006).  As the issue herein is not a claim 
for service connection but a claim to reopen, and by this 
decision, these claims are not reopened, thus precluding the 
assignment of a disability rating or effective date, failure 
to provide such notice was harmless.  

Accordingly, the duty to notify the veteran of necessary 
evidence and of responsibility for obtaining or presenting 
that evidence has been fulfilled.

In the case of a claim to reopen a previously denied issue, 
the VCAA explicitly provides that "[n]othing in [38 U.S.C.A. 
§ 5103A] shall be construed to require [VA] to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in [38 
U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f).  However, VA has 
a duty, in order to assist the veteran, to obtain records.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the 
veteran's service medical records, VA outpatient medical 
records, and private medical records have been associated 
with the claims file.  The veteran was asked to advise VA if 
there was any other information or evidence he considered 
relevant to his claim so that VA could help him by getting 
that evidence.  He was also advised what evidence VA had 
requested, and notified what evidence had been received.  The 
veteran has not identified any additional, relevant evidence 
that has not been requested or obtained, and there is no 
indication that any pertinent evidence was not received.  See 
38 U.S.C.A. § 5103A(b).  As the veteran has not identified 
any records that are not already in the claims file, the 
Board finds that there is no additional duty to assist prior 
to the submission of new and material evidence.  The Board 
also notes that although the veteran was not examined for the 
purpose of addressing his claim to reopen the issues of 
entitlement to service connection for a low back disorder and 
a cervical spine disorder, VA is not required to provide such 
an examination for a claim to reopen a finally decided 
decision.  See 38 C.F.R. § 3.159(c).  Thus, VA's duty to 
assist has been fulfilled.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

The RO previously denied service connection for the veteran's 
claimed disabilities in a July 1997 rating decision which 
became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  In 
its present adjudication, the RO denied service connection 
for low back and cervical spine disabilities as new and 
material evidence, sufficient to reopen those claims, had not 
been received.  A previously decided claim may not be 
reopened in the absence of new and material evidence.  38 
U.S.C.A. §§ 5108, 7104(b)).  Regardless of RO action, 
however, the Board is legally bound to decide the threshold 
issue of whether the evidence is new and material before 
addressing the merits of the claims on appeal herein.  
Barnett v. Brown, 8 Vet. App. 1, 4 (1995).

Service connection for the veteran's claimed low back and 
cervical spine disabilities was previously denied in a July 
1997 rating decision that became final.  38 U.S.C.A. § 
7105(c); 38 C.F.R. § 20.1103 (2005).  Despite the finality of 
a prior adverse decision, a claim will be reopened and the 
former disposition reviewed if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

An amendment was promulgated to the regulation which governs 
the evaluation of whether new and material evidence has been 
submitted to reopen a previously denied claim.  See 66 Fed. 
Reg. 45,620, 45,628-30 (Aug. 29, 2001) (codified at 38 C.F.R. 
§ 3.156(a)).  However, the provisions of this amendment were 
explicitly made applicable only to claims which were received 
by VA on or after August 29, 2001.  Id. at 45,620.  Since the 
veteran's claim to reopen was received by the RO in December 
1999, the previous version of 38 C.F.R. § 3.156 applies.

Under applicable regulation, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative or redundant, and which by itself or in 
conjunction with evidence previously assembled is so 
significant that must be considered in order to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156 (2001); see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The Federal 
Circuit has noted that not every piece of new evidence is 
"material."  Id. at 1363.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.306 (2005).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In the instant case, the evidence considered at the time of 
the July 1997 rating decision included the veteran's service 
medical records.  The service medical records reflect 
cervical spine and low back pain in March and April 1972.  
The service medical records contain no other complaints or 
findings regarding the low back or cervical spine.

On a May 1997 VA orthopedic examination, the veteran reported 
low back pain throughout service, as well as pain in the neck 
and shoulders.  Since service, he indicated more frequent 
symptomatology.  Pursuant to examination and a review of the 
radiologic findings to include an April 1996 cervical spine 
x-ray study, the examiner diagnosed a probable old 
compression fracture at T-8, cervical spine degenerative 
changes with neck and shoulder muscle pain, and lumbar spine 
pain on activity without radiologic evidence of abnormality.  

By July 1997 rating decision, the RO denied service 
connection for residuals of a back injury.  The veteran was 
sent notice of the RO's determination that month.  He did not 
initiate an appeal, timely or otherwise.

Subsequent to this decision, a September 1999 magnetic 
resonance imaging (MRI) of the cervical spine revealed 
abnormalities.

In December 1999, the veteran filed a claim of service 
connection for low back and neck disabilities.  A March 2000 
VA medical notation reflects neurologic complaints and an 
assessment of mild cervical spondylosis with foraminal 
stenosis on the left at C5-6.  An April 2003 VA progress note 
indicated chronic pain syndrome and cervical spine disc 
protrusion with possible radiculopathy.

At his August 2003 hearing, the veteran testified that a VA 
physician, in the 1990's, told him that there were signs of 
an old injury that could have taken place in service, but the 
physician refused to put that opinion in writing.  The 
veteran indicated that he felt no low back or neck symptoms 
on separation because he was young and active and that such 
symptoms did not appear until the 1990's when he could not 
get out of bed due to adverse symptomatology.  

A May 2004 VA progress note indicated cervical spine 
treatment since 1996, with progressive chronic neck pain with 
radiation into the arms and myofascial neck pain were 
diagnosed.  In June 2004, the veteran was evaluated at the 
physical therapy clinic due to neck pain.  The notation 
reflected neck pain for 17 years.  A July 2004 MRI of the 
cervical spine indicated multilevel disc desiccations and 
degenerative disc disease and some spinal canal stenosis and 
neuroforaminal narrowing.  In October 2004, the veteran gave 
of history of neck pain since 1992.

On February 2005 VA spinal examination report, the examiner 
indicated that the date of onset of cervical spine 
symptomatology was unknown.  Regarding the low back, the 
veteran denied injury and onset of symptomatology was 
unknown.  The veteran reported moderate, constant low back 
and neck pain.  The examiner 


observed a normal posture and gait.  The examiner's diagnosis 
was of degenerative disc disease of the cervical spine and 
lumbosacral strain.

A February 2005 VA general medical examination, reviewed all 
systems.  Upon examination and a review of the record, the 
examiner opined that the veteran's diagnosis of lumbosacral 
strain was neither caused by nor resulted from service.  The 
examiner explained that the veteran was treated for low back 
pain in service and diagnosed with low back strain in 1972.  
There was no further medical notation regarding the low back 
until 1990's.  According to the examiner, due to the absence 
of continuity of symptomatology, there was no evidence to 
support a nexus between any current low back symptomatology 
and service.  Regarding the cervical spine, the examiner 
opined that there was no evidence that the veteran's current 
cervical spine degenerative disc disease was caused by or 
resulted from service.  

The evidence added to the record since the July 1997 final 
rating decision is "new" in that it was not part of the 
record at the time the July 1997 rating decision was issued.  
Also it is "new" regarding the veteran's low back claim as 
it establishes a diagnosis of a low back disorder that was 
not present at the time the July 1997 rating decision.  

However, the evidence is not material.  It does not 
establish, in light of the February 2005 VA medical 
examination reports, any link between his current cervical 
spine and low back disabilities and service and thus it does 
not so significant to the issue at hand, that is, whether the 
veteran has a cervical or low back disorder that is related 
to his military service.  The Board notes that written and 
oral assertions of the veteran regarding the etiology of his 
claimed disabilities do not constitute competent evidence 
upon which the Board may rely.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992) (competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  

Although the veteran states that a VA physician in the 1990's 
stated that there were signs of an old injury that could have 
taken place while in service, "the connection between what a 
physician said and the layman's account of what he 
purportedly said, filtered as it was through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence."  Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995); see also Marciniak v. 
Brown, 10 Vet. App. 198 (1997); Franzen v. Brown, 9 Vet. App. 
235 (1996).  Moreover, the VA examiner that conducted the 
February 2005 VA spinal examination stated that the date of 
onset of the disorders at issue was unknown.  However, 
service connection may not be based on a resort to 
speculation or even remote possibility.  Perman v. Brown, 5 
Vet. App. 237, 241 (1993) (an examining physician's opinion 
to the effect that he cannot give a "yes" or "no" answer to 
the question of whether there is a causal relationship 
between emotional stress associated with service-connected 
post- traumatic stress disorder and the later development of 
hypertension is "non-evidence").  The February 2005 medical 
opinions are explicit in stating that there is no nexus 
between the veteran's claimed low back and cervical spine 
disabilities and service.  Accordingly, the evidence of 
record considered subsequent to the July 1997 rating decision 
is not new and material.  

As new and material evidence to reopen his finally disallowed 
claim has not been submitted, the benefit of the doubt 
doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).


ORDER

New and material evidence not having been submitted, the 
appeal to reopen the veteran's claims of entitlement to 
service connection for a low back disorder and a cervical 
spine disorder is denied.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


